DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the likelihood of dyskinesia or tremor” in line 7 in which there is insufficient antecedent basis for this recitation in the claim.
Claims 2-4 and 6-11 are rejected by virtue of their dependence from claim 1.
Claim 6 recites “determining that the likelihood of dyskinesia or tremor is unknown based at least in part on the false likelihood” in lines 5-6 seem to contradict the recitation “determining, by the one or more processors of the computer and based on the one or more extracted features, the likelihood of dyskinesia or tremor” of claim 1, lines 6-7.  Either the likelihood of dyskinesia or tremor is either determined or it is unknown.  It cannot be both.  This contradiction renders claim 6 indefinite.  Also, it is not clear how the steps of “generating, by the one or more processors, data indicating the likelihood of dyskinesia or tremor” in claim 1, lines 8-9 and “outputting, by the one or more processors, the data indicating the likelihood of 
Claims 7-8 are rejected by virtue of their dependence from claim 6.
Claim 8 recites “the data indicating a likelihood of nondyskinesia” in lines 2-3 in which there is insufficient antecedent basis for this recitation in the claim.  
Claim 9 recites “a likelihood of dyskinesia or chorea” in line 4, but it is not clear if this recitation is the same as, related to, or different from “the likelihood of dyskinesia or tremor” of claim 1, line 7.  The use of the expression “likelihood of dyskinesia…” suggests they are the same while the use of the expressions “the likelihood of …tremor” and “the likelihood of…chorea” suggests they are different.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Clarification is required.
Claim 10 is rejected by virtue of its dependence from claim 9.
Claim 12 recites “the likelihood of dyskinesia or tremor” in line 10 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 12 recites “a likelihood of dyskinesia” in lines 11-12, but it is not clear if this recitation is the same as, related to, or different from “the likelihood of dyskinesia or tremor” of claim 12, line 10.  The use of the expression “the likelihood of dyskinesia…” suggests they are the same while the use of the expressions “the likelihood of …tremor” in line 10 suggests they are different.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Clarification is required.
Claims 13-22 are rejected by virtue of their dependence from claim 12.

Claims 16-21 rejected by virtue of their dependence from claim 15.
Claim 17 recites “further comprising: determining a false likelihood as a function of the first frequency spectrum and a probability distribution of dyskinesia or tremor data; and determining that the likelihood of dyskinesia or tremor is unknown based at least in part on the false likelihood” in lines 1-6, which is an action step in a system/apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claims 18-21 are rejected by virtue of their dependence from claim 17.
Claim 18 recites “extracting the one or more features further comprises: determining a second frequency spectrum of angular rate data measured about an axis aligned with the user’s wrist; and determining a second base frequency within a second specified frequency range of the second frequency spectrum, wherein the second specified frequency range is associated with the dyskinesia or tremor frequency range” in lines 3-8, but it is not clear what “the one or more features” are supposed to be as a result of these two determining steps.  Also, it is not clear how these two determining steps interact with the recitation “wherein the one or more extracted features includes a displacement of the user’s wrist” of claim 14 since it does not seem that the two determining steps of claim 18 result in a displacement of the user’s wrist.  Clarification is required.
Claims 19-21 are rejected by virtue of their dependence from claim 18.
Claim 19 recites “power at one or more other frequencies in the second frequency spectrum” in lines 5-6, but it is not clear if this “power” and this “one or more other frequencies” 
Claim 20 recites “where extracting the one or more features further comprises: determining, by the one or more processors, a spectral entropy of the motion data; and determining, by the one or more processors, a likelihood of dyskinesia or chorea based at least in part on a likelihood mapping of the spectral entropy to a probability distribution of dyskinesia data” in lines 1-6, but it is not clear what “the one or more features” are supposed to be as a result of these two determining steps.  Clarification is required.
Claim 20 recites “a likelihood of dyskinesia or chorea” in line 4, but it is not clear if this recitation is the same as, related to, or different from “the likelihood of dyskinesia or tremor” of claim 12, line 10.  The use of the expression “likelihood of dyskinesia…” suggests they are the same while the use of the expressions “the likelihood of …tremor” and “the likelihood of…chorea” suggests they are different.  Clarification is required.
Claim 21 is rejected by virtue of its dependence from claim 20.
Claim 21 recites “wherein the one or more motion sensors include an accelerometer” in lines 1-2, but it is not clear if this accelerometer is the same as, related to, or different from “an accelerometer” of claim 15, line 2.  If they are different, they should be distinguished from each other and their relationship between them should be made clear.  Further, the recitation “the accelerometer” in claim 21, line 2 should make clear which accelerometer is being referred to.
Claim 21 recites “wherein the motion data is acceleration data from the accelerometer” in line 2, but it is not clear if this acceleration data of claim 21 is the same as, related to, or different 
Claim 22 recites “the user” in line 4 in which there is insufficient antecedent basis for this limitation in this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2016/0262685 (Wagner)(previously cited).
To the extent that it can be argued that all the features taught by Wagner are not provided in a single embodiment, Wagner discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the 
With respect to claim 12, Wagner teaches or suggests a system comprising: 
one or more motion sensors (the accelerometers and/or gyroscopes; paragraphs 0059, 0061, 0099, 0104, 0133 of Wagner); 
one or more processors; 
memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, by the one or more motion sensors, motion data (obtaining motion data from accelerometers and/or gyroscopes; paragraphs 0059, 0061, 0099, 0104, 0133 of Wagner); 
extracting, by the one or more processors, one or more features from the motion data that are potentially indicative of dyskinesia or tremor (the one or more metrics; paragraphs 0103, 0122-0124, 0130, 0147, 0151-0152 of Wagner); 
determining, by the one or more processors and based on the one or more extracted features, the likelihood of dyskinesia or tremor (the difference in the comparison with reference data set; paragraphs 103, 0123-0124, 0130, 0147, 0151-0152 of Wagner); and 
generating, by the one or more processors, data indicating a likelihood of dyskinesia (the assessment and/or diagnosis indicated by the difference; paragraphs 0103, 0122-0124, 0130, 0147, 0151-0152 of Wagner). 
With respect to claim 13, Wagner teaches or suggests that the system is embedded in a housing configured to be worn on a wrist of a user and the one or more motion sensors include at 
With respect to claim 14, Wagner teaches or suggests that the one or more extracted features includes a displacement of the user’s wrist (paragraphs 0103, 0123 of Wagner). 
With respect to claim 15, Wagner teaches or suggests that a first motion sensor of the one or more motions sensors is an accelerometer (the accelerometers; paragraphs 0059, 0061, 0099, 0104, 0133 of Wagner), the motion data includes acceleration data output by the accelerometer (the output from the accelerometers; paragraphs 0059, 0061, 0099, 0104, 0133 of Wagner), and the operations further comprise: determining a first frequency spectrum of the acceleration data; determining a first base frequency within a first specified frequency range of the first frequency spectrum, wherein the first specified frequency range is associated with a dyskinesia or tremor frequency range (the power in frequency bands indicative of abnormal tremors; paragraphs 0103, 0122-0124, 0130, 0147, 0151-0152 of Wagner). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner, in view of U.S. Patent No. 7,653,227 (Krishnan)(previously cited).
Wagner teaches or suggests a method comprising: obtaining, by one or more motion sensors of a computer attached to a user’s limb, motion data (obtaining motion data from accelerometers and/or gyroscopes; paragraphs 0059, 0061, 0099, 0104, 0133 of Wagner); extracting, by one or more processors of the computer, one or more features from the motion data that are potentially indicative of dyskinesia or tremor (the one or more metrics; paragraphs 0103, 0122-0124, 0130, 0147, 0151-0152 of Wagner); and determining, by one or more processors of the computer and based on the one or more extracted features, the likelihood of 
Krishnan teaches that machine learning can be used to establish comparisons with reference data sets (col. 4, lines 1-20 of Krishnan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning to establish comparisons with reference data sets since a method of establishing comparisons with reference data sets is required and Krishnan discloses a suitable method and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 22, the combination teaches or suggests that determining the likelihood of dyskinesia or tremor further comprises: determining, based on a machine learning process, the likelihood of dyskinesia or tremor using training data indicative of at least one of an activity level of the user, one or more symptom characteristics or one or more contextual clues (the above 103 analysis). 

Allowable Subject Matter
Claims 1-4, 6-11, and 16-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 1, the prior art does not teach or suggest “comparing power at the first base frequency to power at one or more other frequencies in the first frequency spectrum and generating the data indicating the likelihood of dyskinesia or tremor based at least in part on results of comparing the one or more extracted features with the threshold value and comparing the power at the first base frequency to the power at the one or more other frequencies in the first frequency spectrum”, along with the other features of claim 1.

With respect to claim 16, the prior art does not teach or suggest “comparing power at the first base frequency to power at one or more other frequencies in the first frequency spectrum [and] and determining the likelihood of dyskinesia or tremor based at least in part on results of comparing the displacement with the displacement threshold value and comparing the power at the first base frequency to the power at the one or more other frequencies in the first frequency spectrum” along with the other features of claim 16.
Claims 17-21 are allowable by virtue of their dependence from claim 16.

Response to Arguments
The Applicant’s arguments filed 2/1/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 2/1/2021.
Also, the Applicant did not address the following indefiniteness issues either by amendment or argument:
(1) Claim 1 recites “the likelihood of dyskinesia or tremor” in line 7 in which there is insufficient antecedent basis for this recitation in the claim.
(2) Claim 6 recites “determining that the likelihood of dyskinesia or tremor is unknown based at least in part on the false likelihood” in lines 5-6 seem to contradict the recitation “determining, by the one or more processors of the computer and based on the one or more extracted features, the likelihood of dyskinesia or tremor” of claim 1, lines 6-7.  

(4) Claim 9 recites “a likelihood of dyskinesia or chorea” in line 4, but it is not clear if this recitation is the same as, related to, or different from “the likelihood of dyskinesia or tremor” of claim 1, line 7.  
(5) Claim 12 recites “the likelihood of dyskinesia or tremor” in line 10 in which there is insufficient antecedent basis for this recitation in the claim.
(6) Claim 12 recites “a likelihood of dyskinesia” in lines 11-12, but it is not clear if this recitation is the same as, related to, or different from “the likelihood of dyskinesia or tremor” of claim 12, line 10.  
(7) Claim 17 recites “determining that the likelihood of dyskinesia or tremor is unknown based at least in part on the false likelihood” in lines 5-6 seem to contradict the recitation “determining, by the one or more processors and based on the one or more extracted features, the likelihood of dyskinesia or tremor” of claim 12, lines 9-10.  
(8) Claim 17 recites “determining that the likelihood of dyskinesia or tremor is unknown based at least in part on the false likelihood” in lines 5-6, but it is not clear how the steps of “generating, by the one or more processors, data indicating a likelihood of 
(9) Claim 18 recites “extracting the one or more features further comprises: determining a second frequency spectrum of angular rate data measured about an axis aligned with the user’s wrist; and determining a second base frequency within a second specified frequency range of the second frequency spectrum, wherein the second specified frequency range is associated with the dyskinesia or tremor frequency range” in lines 3-8, but it is not clear what “the one or more features” are supposed to be as a result of these two determining steps.  
(10) Claim 18 recites “extracting the one or more features further comprises: determining a second frequency spectrum of angular rate data measured about an axis aligned with the user’s wrist; and determining a second base frequency within a second specified frequency range of the second frequency spectrum, wherein the second specified frequency range is associated with the dyskinesia or tremor frequency range” in lines 3-8, but it is not clear how these two determining steps interact with the recitation “wherein the one or more extracted features includes a displacement of the user’s wrist” of claim 14 since it does not seem that the two determining steps of claim 18 result in a displacement of the user’s wrist.
(11) Claim 20 recites “where extracting the one or more features further comprises: determining, by the one or more processors, a spectral entropy of the motion data; and determining, by the one or more processors, a likelihood of dyskinesia or chorea based at least in part on a likelihood mapping of the spectral entropy to a 
(12) Claim 20 recites “a likelihood of dyskinesia or chorea” in line 4, but it is not clear if this recitation is the same as, related to, or different from “the likelihood of dyskinesia or tremor” of claim 12, line 10.  
(13) Claim 21 recites “wherein the motion data is acceleration data from the accelerometer” in line 2, but it is not clear if this acceleration data of claim 21 is the same as, related to, or different from “acceleration data” of claim 15, line 2.  
The Examiner cannot find a reason to withdraw the rejections based on these indefiniteness issues.  As such, these indefiniteness rejections based on the above issues are maintained.
Prior art rejections
In response to the Applicant’s argument with respect to claims 12-15 and 22 that the references fail to show the subject matter of claim 5 that have been incorporated into claim 12, this argument is not persuasive since no subject matter of claim 5 has not, in fact, been incorporated into claim 12 at all.  Thus, the features upon which the Applicant relies (i.e., the subject matter of claim 5) are not recited in the rejected claims 12-15 and 22.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Matthew Kremer/
Primary Examiner, Art Unit 3791